         Case 1:19-cr-00696-PAE Document 162 Filed 11/16/20 Page 1 of 2




                                       November 16, 2020


The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ari Teman (Case No. 19-cr-696 (PAE))

Dear Judge Engelmayer:

         We are requesting that our client, Ari Teman, be permitted to move from one apartment
unit to another apartment unit within the same building on November 20, 2020. Specifically,
pursuant to the conditions of his release pending sentencing, Mr. Teman is currently residing in
Unit 905. However, the lease term for that unit is coming to a close. As such, Mr. Teman is able
to relocate within the same building to Unit 1704. Mr. Teman proactively raised this issue with his
pretrial services officer in the Southern District of Florida and was asked to make this Court aware
of this change. Thus, out of an abundance of caution, we are requesting that this Court grant this
request permitting him to relocate from one unit to another unit within the same apartment building
pursuant to any additional instructions given to him by Pretrial Services.

       The Government has no objection. Thank you in advance for the Court’s consideration.


                                              Respectfully submitted,


                                              Margulis Gelfand, LLC

                                               /s/ Justin K. Gelfand
                                              JUSTIN K. GELFAND
                                              8000 Maryland Ave., Ste. 420
                                              St. Louis, MO 63105
                                              Telephone: 314.390.0234
                                              Facsimile: 314.485.2264
                                              justin@margulisgelfand.com
                                              Counsel for Defendant


cc:    All Counsel of Record


8000 Maryland Avenue                                                       p. 314.390.0234
Suite 420                                                                   f. 314.485.2264
St. Louis, MO 63105                                                     margulisgelfand.com
           Case 1:19-cr-00696-PAE Document 162 Filed 11/16/20 Page 2 of 2




The Court approves Mr. Teman’s application to relocate within his present apartment building.
However, the Court reminds counsel that Mr. Teman is due in this District of December 1, 2020,
for sentencing, and to obtain entry into the courthouse, will be required to certify his compliance
with the protocols of the United States District Court for the Southern District of New York
governing domestic travel. These can be found on the Court’s website
[https://www.nysd.uscourts.gov/covid-19-coronavirus]. The Clerk of Court is requested to
terminate the motion at Dkt. No. 160.

                                                               11/16/2020


                                                    PaJA.�
                                  SO ORDERED.

                                               __________________________________
                                                     PAUL A. ENGELMAYER
                                                     United States District Judge
